                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Edrian Donyae Wright,                              )          C/A No. 0:20-315-TMC-PJG
                                                   )
                               Plaintiff,          )
                                                   )          ORDER REGARDING
       v.                                          )       AMENDMENT OF COMPLAINT
                                                   )
Richland Memorial Hospital,                        )
                                                   )
                               Defendant.          )
                                                   )

       The plaintiff, Edrian Donyae Wright, a self-represented state prisoner, brings this civil

rights action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C.

§ 1915 and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable

law, the court finds this action is subject to summary dismissal if Plaintiff does not amend the

Complaint to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate in the Lee Correctional Institution of the South Carolina Department

of Corrections (“SCDC”). Plaintiff indicates that in 2019 he suffered from a medical condition

that required hospitalization.1 Plaintiff indicates that on May 29, 2019, he was sent to the

defendant hospital where he stayed for fourteen or fifteen days. (Compl., ECF No. 1 at 4.) Plaintiff

claims that during this hospitalization, the nurses gave him steroids to treat his condition despite

his objections. (Id.; ECF No. 1-1 at 1.) Plaintiff claims the steroids worsened his condition and




       1
         In another related case filed in this court, Plaintiff asserts that he suffered a brain injury
and stroke-like symptoms. Wright v. SCDC, C/A No. 0:20-216-TMC-PJG.

                                             Page 1 of 7
he suffered severe injuries to his nervous system, speech, and vision. (Id. at 5-6.) Plaintiff now

brings this action pursuant to 42 U.S.C. § 1983 seeking damages for his injuries. (Id. at 4, 6.)

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.




                                            Page 2 of 7
       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       However, Plaintiff fails to provide any allegations in the Complaint that would plausibly

show that the defendant is a state actor that is amenable to suit under § 1983.2 “To constitute state

action, ‘the deprivation must be caused by the exercise of some right or privilege created by the

State . . . or by a person for whom the State is responsible,’ and ‘the party charged with the

deprivation must be a person who may fairly be said to be a state actor.” West, 487 U.S. at 49

(quoting Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 936 n.18 (1982)); see also Goldstein v.

Chestnut Ridge Volunteer Fire Co., 218 F.3d 337, 341 (4th Cir. 2000) (discussing the different



       2
          The hospital is now owned by Prisma Health, a non-profit organization.
https://www.palmettohealth.org/patients-guests/about-prisma-health (last accessed on March 25,
2020).
                                             Page 3 of 7
tests used to identify when private parties can be considered state actors in civil rights suits).

Plaintiff fails to allege any facts that would show that the defendant acted under government

authority, by direction of the government, alongside the government, or undertook a traditional

duty of the government. See Goldstein, 218 F.3d 337, 342-43; see also Bass v. Parkwood Hosp.,

180 F.3d 234 (5th Cir. 1999) (collecting cases finding that private hospitals are not turned into

state actors by government regulation, or when it treats patients involuntarily committed by the

government); Williamson v. Hammond, C/A No.: 3:19-1140-MGL-SVH, 2019 WL 2607223

(D.S.C. May 23, 2019) (finding a SCDC prisoner failed to allege facts showing that this same

defendant was a state actor subject to suit under § 1983, and collecting cases), report and

recommendation adopted by 2019 WL 2593222 (D.S.C. June 25, 2019); Culp v. Alewine, C/A

No. 5:13-1342-JFA-KDW, 2013 WL 4499387 (D.S.C. Aug. 20, 2013) (same).

       Also, Plaintiff fails to allege any facts that would plausibly show that the defendant violated

Plaintiff’s constitutional rights. Plaintiff claims that he was admitted to the hospital and that he

was provided inadequate or improper treatment. But Plaintiff fails to identify a constitutional right

that he believes was infringed because of the hospital’s actions, nor can the court identify one

based on his allegations. See generally Estelle v. Gamble, 429 U.S. 97,106 (1976) (“Medical

malpractice does not become a constitutional violation merely because the victim is a prisoner.”).

       Further, to the extent that Plaintiff’s claims allege negligence or medical malpractice, they

are not actionable under § 1983. See Ruefly v. Landon, 825 F.2d 792, 793-94 (4th Cir. 1987)

(stating negligent conduct cannot support a claim for a violation of the Eight Amendment’s Cruel

and Unusual Punishment Clause); Gregory v. Prison Health Servs., Inc., 247 F. App’x 433, 435

(4th Cir. 2007) (unpublished) (finding allegations of negligence, medical malpractice, and




                                            Page 4 of 7
disagreement with medical treatment is not sufficient to state a claim for relief for deliberate

indifference under § 1983).

       And if Plaintiff is attempting to bring a state law claim for negligence or medical

malpractice, this court does not have subject matter jurisdiction. A civil action for Plaintiff’s state

law claims would be cognizable in this court under the diversity statute only if that statute’s

requirements are satisfied. Cianbro Corp. v. Jeffcoat & Martin, 804 F. Supp. 784, 788-791 (D.S.C.

1992), aff’d, 10 F.3d 806 (4th Cir. 1993) (Table). The diversity statute requires complete diversity

of parties and an amount in controversy in excess of seventy-five thousand dollars ($75,000.00).

See 28 U.S.C. § 1332(a). Complete diversity of parties in a case means that no party on one side

may be a citizen of the same State as any party on the other side. See Owen Equip. & Erection

Co. v. Kroger, 437 U.S. 365, 372-374 (1978). The only inference from the Complaint is that the

parties are citizens of South Carolina. There are no facts alleged that would suggest that either

party is domiciled in another state. Therefore, complete diversity of the parties is absent.3

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure




       3
          And even assuming the court had jurisdiction, to pursue a medical malpractice claim
under South Carolina law, a plaintiff must file “as part of the complaint an affidavit of an expert
witness which must specify at least one negligent act or omission claimed to exist and the factual
basis for each claim . . . .” S.C. Code Ann. § 15-36-100(B). A plaintiff’s “failure to file such an
affidavit with the Complaint requires dismissal of the case in state court.” Allen v. United States,
C/A No. 2:13-2740-RMG, 2015 WL 1517510, at *6 (D.S.C. Apr. 1, 2015) (adopting the report
and recommendation as the order of the court) (citing Rotureau v. Chaplin, C/A No. 2:09-1388-
DCN, 2009 WL 5195968, at *6 (D.S.C., Dec. 21, 2009)).

                                             Page 5 of 7
15(a) that corrects the deficiencies identified above.4 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

       Additionally, if Plaintiff files an amended complaint, he should include all of the claims he

intends to raise against any party that arise out of the same transaction, occurrence, or series of

transactions or occurrences that caused the injuries he seeks relief for in this case. 5 Plaintiff’s

claims against the Medical University of South Carolina and SCDC may be more properly raised

and efficiently asserted in one case, rather than separate legal actions. See generally Rule 20(a)(2)

(providing a plaintiff may bring a claim against multiple defendants if “any right to relief is

asserted against them jointly, severally, or in the alternative with respect to or arising out of the

same transaction, occurrence, or series of transactions or occurrences; and any question of law or

fact common to all defendants will arise in the action.”).

       IT IS SO ORDERED.

                                               __________________________________________
March 30, 2020                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

        Plaintiff’s attention is directed to the important WARNING on the following page.


       4
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
       5
          Plaintiff filed two other civil actions in this court—Wright v. Medical University of South
Carolina, C/A No. 0:20-cv-313-TMC-PJG, and Wright v. SCDC, C/A No. 20-cv-216-TMC-PJG.
In those cases, Plaintiff raises claims against other parties that treated or purportedly caused
Plaintiff’s brain inflammation and stroke-like symptoms.
                                             Page 6 of 7
      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 7 of 7
